NUMBER 13-22-00164-CR

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


                        EX PARTE MAUREEN MARTINEZ


                    On appeal from the 156th District Court
                           of Bee County, Texas.


                          MEMORANDUM OPINION
 Before Chief Justice Contreras and Justices Benavides and Tijerina
            Memorandum Opinion by Justice Benavides

       Appellant Maureen Martinez filed a notice of appeal from an order denying her

application for writ of habeas corpus. On August 12, 2022, we abated the appeal and

remanded the case to the trial court to resolve a conflict between the record and the trial

court’s certification of Martinez’s right to appeal. See TEX. R. APP. P. 25.2(a)(2). However,

on August 22, 2022, Martinez filed a motion to dismiss the appeal. The motion was filed

before we reached a decision in the case, and the motion was signed by both Martinez

and her attorney. See id. R. 42.2(a). Accordingly, we reinstate the appeal, grant
Martinez’s motion to dismiss, and dismiss the appeal. See id. Having dismissed the

appeal at Martinez’s request, no motion for rehearing will be entertained.



                                                              GINA M. BENAVIDES
                                                              Justice


Do not publish.
TEX. R. APP. P. 47.2 (b).

Delivered and filed on the
22nd day of September, 2022.




                                            2